DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5-7, 9-14 and 16-24 are pending in this application, Claims 7 and 9-13 are acknowledged as withdrawn, Claims 1, 3, 5, 6, 14 and 16-24 were examined on their merits.

The rejection of Claims 1, 3, 5, 6, 14 and 16-24 under 35 U.S.C. § 101 because
the claimed invention is directed to a natural product without significantly more has been withdrawn, because when considered as a whole, the combination of naturally occurring cells on a temperature-responsive polymer immobilized on a membrane surface are markedly different in both structure and properties from the closest naturally occurring counterpart cells, and are therefore patent-eligible. 

Response to Arguments

Applicant’s arguments, see Remarks, filed 12/27/2021, with respect to the above rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Interpretation

The Examiner notes that the claims are drawn to a composition and not to a
method.  Therefore, the composition is considered in a static state and limitations drawn
to the manipulation of the composition, such as “after transplantation to the animal” and the staining characteristics of the composition after such a method step are not given patentable weight, as they are not required by the claim.  Therefore, for purposes of examination the Examiner is only considering the cell sheet composition as it initially exists and not after any hypothetical transplantation.  Further, Claim 1 now recites the limitation, “wherein the cells are those subcultured at least twice, cryopreserved, thawed and then subcultured once”.  This is a product-by-process limitation and has been construed consistent with the MPEP at 2113, which recites: 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 14, 16, 18 and 20-24 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Takahashi et al. (2016), cited in the IDS, as evidenced by
Maehara et al. (11/01/2017), both cited in the IDS, and in view of Okano et al. (1995), of
record, which was cited by Maehara et al., and as evidenced by Kokubo et al. (2013),
both of record.

Takahashi et al. teaches a cell sheet formed from a culture of second passage chondrocytes (derived from cartilage, not synovial membrane) of young polydactyly (PDC) subjects at a concentration of 1 x 104 cells/cm2 on temperature sensitive culture inserts in 20% FBS/DMEM for two weeks (Takahashi et al. citing Kokubo et al. at Lines 12-13 and Kokubo et al. at Pg. 488, Column 2, Lines 40-42) or from a co-culture of articular chondrocytes (TKA) (cells not derived from a synovial membrane) and synovial cells from cartilage tissue (Lines 8-15) on temperature sensitive culture inserts for two weeks (Lines 14-15) and wherein the sheets were negative for immunostaining with antibodies against type II collagen and safranin O (Lines 29-30), and reading on Claims 1 in part, 5 in part, 14 in part, and 16 in part.
et al. does not teach or is silent with regard to the claimed limitations of:
Claim 1, wherein the cell sheet has a cell density of 100 x 105 to 100 x108 cells/cm3, that the sheet be positive for immunostaining against type I collagen and aggrecan, stain negative for Safranin O, that the cell sheet has a cell number per sheet of 2 x 106 cells or more and wherein the cells are subcultured at least twice, thawed, and subcultured once;
Claims 3, 5 and 14, wherein the cells are subcultured for three times or more;
Claim 6, that the sheet comprise a mesenchymal stem cell and wherein the cells are subcultured for three times or more;
Claim 16, that the cell sheet be negative for immunostaining against Type II collagen, is positive for immunostaining against Type I collagen and that the cell sheet has a cell number per sheet of 2 x 106 cells or more;
Claims 18 and 20, wherein the cell sheet has a thickness of 10 to 50 µm and wherein the cells are subcultured for three times or more;
wherein the cell sheet has, on its surface, a desmosome structure and basement-membrane-like proteins, as required by Claims 21 and 22;
and wherein the cell sheet has, on its surface, a matrix that contains fibronectin, as required by Claims 23 and 24.





filing date of the claimed invention to modify the cell sheet formed from a culture of
second passage polydactyly chondrocytes (PDC) as taught by Takahashi et al. to subculture the PDCs for three or more times because this would prevent the culture from overgrowing and dying upon reaching confluence after the second passage.  Those of ordinary skill in the art would have been motivated to make this modification in order to preserve a viable culture of PDCs.  There would have been a reasonable expectation of success in making this modification because the passaging/subculturing of cells is a routine aspect of cell culture and well within the purview of those of ordinary skill in the art before the effective filing date of the claimed invention.

With regard to the characteristics and properties of such a thrice passaged culture, post-filing evidentiary reference Maehara et al (11/01/2017), of record,. teaches culturing of third passage cartilage derived chondrocytes of young polydactyly (PDC) subjects in 20% FBS DMEM/F12 medium for 2 weeks (Pg. 2, Column 2, Lines 21 -51 and Pg. 3, Fig. 1a) and wherein the PD sheets were negative for immunostaining for safranin and collagen type II (Pg. 5, Column 2, Lines 25-27) and positive staining for collagen type I and aggrecan (Pg. 4, Column 2, Lines 27-30 and Pg. 6, Fig. 3), expressed mesenchymal stem cell markers CD44, CD81 and CD90 (Pg. 5, Column 2, Lines 11-16 and Pg. 7, Fig. 4) and wherein an average PDC sheet contained 2.6 ± 0.8 x 106 cells with and average thickness of 15.2 ± 4 µm after two weeks of culturing (Pg. 4, Column 2, Lines 14-19).

et al (11/01/2017) was cited as evidence of the inherent characteristics and properties of a cultured cell sheet comprising thrice passaged (while Takahashi et al. teaches twice passaged cells, a finding of obviousness for passaging the cells a third time was discussed above) cartilage derived chondrocytes of young polydactyly (PDC) subjects after two weeks of culturing.  The MPEP at 2124 states:
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.

Therefore, as the PDC sheets of Takahashi et al. were obtained from the same
origin and cultured under the same conditions as Maehara et al. and the instant invention, they should also inherently have the same characteristics and
properties with regard to immunostaining of the cell sheet, as well as the characteristic surface structure and protein composition.  The MPEP at 2112.01, I. & Il. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).



et al. as evidenced by Kokubo et al.
teaches culturing polydactyly chondrocytes (PDC) on temperature-sensitive PIPAAm
culture inserts at an initial concentration of 1 x 104 cells/ cm2 for two weeks and
passaging twice (see Kokubo et al., Pg. 490, Column 2, Lines 18-20) resulting in a
chondrocyte layer with a thickness of 24 ± 8.5 µm, (see Kokubo et al., Pg. 491, Column
1, Lines 18-19), which are the same conditions utilized by Applicant in the Specification
at Paragraph [0074].

With regard to the limitations of Claim 1, “wherein the cells are those subcultured at least twice, cryopreserved, thawed and then subcultured once”, this is a product-by-process limitation and has been construed consistent with the MPEP at 2113, which recites: 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)

Therefore, the claimed cultured cell sheet is the same as or obvious over the  cultured cell sheet of the prior art, even if made by a different process.

et al. has utility as an in vivo cartilage repair agent (see Title) it meets the structure implied by the product-by-process limitations.

Response to Arguments

Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the Examiner’s position that the cell sheet of Takahashi is the same as that of Maehara or the claimed invention, is incorrect as Maehara requires cells derived from the patient be subcultured twice, cryopreserved, thawed and then subcultured once, features not found in the method of Takahashi et al. (Remarks, Pg. 12, Lines 7-16).







1, “wherein the cells are those subcultured at least twice, cryopreserved, thawed and then subcultured once”, this is a product-by-process limitation and has been construed consistent with the MPEP at 2113, which recites: 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)

Therefore, the claimed cultured cell sheet is the same as or obvious over the  cultured cell sheet of the prior art, even if made by a different process.  The Examiner notes that the only “implied structure” of the claimed cells and/or cell sheet is that it be “suitable for cartilage repair in said animal”.  As the cultured cell sheet of Takahashi et al. has utility as an in vivo cartilage repair agent (see Title) it meets the structure implied by the product-by-process limitations.




s 1, 3, 5, 6, 14 and 16-24 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Takahashi et al. (2016), cited in the IDS, as evidenced by Maehara et al. (11/01/2017), both cited in the IDS, and in view of Okano et al. (1995), of record, which was cited by Maehara et al., and as evidenced by Kokubo et al. (2013), both of record, as applied to Claims 1, 3, 5, 6, 14, 16, 18 and 20-24 above, and further in view of Tang et al. (2012), of record.

The teachings of Takahashi et al. and Okano et al. were discussed above.

Neither reference taught a composition wherein an amount of the polymer immobilized on the (membrane) surface is 0.3 to 5.0 µg/cm2 and wherein the cells are those subcultured three times or more, as required by Claims 17 and 19.

Tang et al. teaches the use of temperature responsive polymer PIPAAm layers for creating cells sheets (Pg. 1479, Fig. 1) wherein a preferred amount of PIPAAm immobilized is 1.4 ± 0.1 g/cm2 which functions better than a thicker, higher volume sheet (Pg. 1481, Table 1).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the cell sheet formed from a culture of second passage polydactyly chondrocytes as taught by Takahashi et al. to subculture the PDCs for three or more times because this would prevent the culture from overgrowing and dying upon reaching confluence after the second passage.  


It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the cell sheet formed from a
culture of second passage polydactyly chondrocytes as taught by Takahashi et al. on a
temperature responsive polymer to use an amount of temperature responsive polymer
of 1.4 ± 0.1 g/cm2 as taught by Tang et al. because this is no more than the application
of a known technique (specific amount of immobilized temperature responsive polymer
to prepare cell sheet) to a known method/product (cell sheet on temperature responsive
polymer) ready for improvement to yield predictable results (cell sheet on temperature
responsive polymer).  The MPEP at 2141, Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

modification because Tang et al. teaches that cell adhere better to sheets prepared with
an amount of temperature responsive polymer of 1.4 ± 0.1 g/cm2 than to a sheet with a
thicker, higher volume of temperature responsive polymer.  There would have been a reasonable expectation of success in making this modification because both Takahashi et al. and Tang et al. are reasonably drawn to the same field of endeavor, that is, preparation of cell sheets adhered to temperature responsive polymer.

Response to Arguments

Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above
rejections in the response.

Conclusion

No claims are allowed.



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/14/2022

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653